UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7670



MICHAEL EDWARD MILLS,

                                              Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-461)


Submitted:   January 17, 2002              Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael   Edward   Mills    appeals   the   district   court’s   order

construing his 28 U.S.C. § 2241 (1994) petition as a 28 U.S.C.A.

§ 2255 (West Supp. 2001) motion and dismissing it as successive.

We have reviewed the record and the district court’s opinion and

find no reversible error.       Accordingly, we affirm on the reasoning

of the district court.     See Mills v. Brooks, No. CA-01-461 (E.D.

Va. Aug. 23, 2001).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                     2